Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 05/27/22 regarding application 16/605,929, in which no claims were amended, added, or cancelled. Claims 1-15 are pending in the application with claims 11-15 withdrawn, and claims 1-10 have been reconsidered.


Response to Arguments
Applicant’s arguments on page 5 regarding the 35 U.S.C. 103 claim rejections based on Bateman, Heinze, and Perro have been considered but are not persuasive. Applicant argues regarding independent claim 1, that the Bateman-Heinze combination fails to disclose “…wherein at least one of the one or more evidences is a negative evidence”, allegedly because Bateman relies on using negative terms such as “not” or “no”, which is different from Applicant’s “negating evidence”. Applicant then provides an example from Applicant’s Fig. 14C in which evidence is state positively (i.e. not utilizing a negative term) but counts as “negating evidence”. In other words, Applicant is arguing that “negating evidence” is different from the negative term detection allegedly found in Heinze because it does not necessarily rely on the presence or absence of negative terms.
In response, it is noted that the features upon which applicant relies (i.e., the “negating evidence” does not necessarily include a negative term) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejected claims merely recite “negating evidence”. Applicant purports that Fig 14C defines “negating evidence”, however it appears that 14C and the examples provided by Applicant in the Remarks are merely examples of “negating evidence”, and not a definition. The examiner was unable to locate any special definition of “negating evidence” anywhere in Applicant’s specification, and so the term is given its plain and ordinary meaning. Dictionary.com defines “negate” as “to be negative; bring or cause negative results” and “evidence” as “that which tends to prove or disprove something”. Col 11 lines 48-49 and 57 of Heinze specifically describe tagging clauses and phrases according to the semantic category “negation – identifies negative statements”. Applicant argues that Heinze does this by looking for terms such as “not or no” (Remarks, page 5) but the examiner could not find any evidence of this actually in Heinze. Rather, it appears this is what Applicant is doing at page 19 of the original specification, which discloses detecting negation trigger terms (1430), see also Fig 14A. It is maintained that parsing phrases to tag semantic categories as “negation” as taught by Heinze is fairly considered “negating evidence” as claimed. The examiner appreciates the examples of negating evidence described on page 5 of the Remarks but believes the term “negating evidence” requires further clarification in the actual language of the claim to rule out the negation detection during the parsing in Heinze.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Heinze et al. (6,915,254) in view of Bateman et al. (9,251,139).

Consider claim 1, Heinze discloses a method of extracting form entries (assigning medical codes and extracting demographic and clinical information from physician notes, Col 3 lines 34-49, which may be printed on a billing form, Col 5 lines 36-37), the method comprising: receiving one or more documents (inputting documents such as physician notes, insurance claim forms, and other information, Col 2 lines 41-44); identifying fields, by a processor (creating a list of potential section headings , which are considered “fields”, by a resolver, which is considered a “processor”, a knowledge-based tool containing coded algorithms and associated databases implemented by a computer, Col 2 lines 40-42, Col 8 lines 1-26, fig 2), needed for a predefined form entry (creating a list of potential section headings that are compared to regular expressions to determine the section headings of the document, which is considered “form entry”, Col 8 lines 48-50); and generating a plurality of field records based on the documents, wherein each of the plurality of field records corresponds to one of the fields and includes a field value and one or more evidences (resolver generating a plurality of section headings from data entries, which are considered “evidences” using taggers to mark the clauses and phrases according to semantic categories, Col 2, lines 54-57, Col 11, lines 48-49), wherein for each of the plurality of field records, extracting the one or more evidences from the documents with a natural language processor to detect phrases and words corresponding to the field in the documents (NLP engine performs a linguistic parsing on each sentence of the document to detect clauses and phrases within and across sections corresponding to the document “fields”, Col 4 lines 29-40 and 57-60); analyzing the one or more evidences (using a dynamic programming algorithm and heuristics to determine the amount of weight given to each word, Col 21 lines 55-60); and suggesting the field value based on the one or more
evidences, wherein at least one of the one or more evidences is a negating evidence (generating medical codes and associated diseases, i.e. suggesting a field value, based on clauses and phrases, and a negated sentence, i.e. negating evidence, Col 4 lines 27-28, Col 5 lines 33-34, Col 11 lines 48-49 and 57).
Heinze does not specifically mention a machine learning processor.
Bateman discloses a machine learning processor (a machine-learning algorithm, applied to a language processing model, Col 12-13 lines 67-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heinze by including a machine learning processor in order to reduce the time and cost associated with analysis of numerous documents, as suggested by Bateman (Col 1 lines 17-35).

Consider claim 2, Heinze discloses at least one of the one or more evidences in one of the plurality of field records is a temporality evidence (temporal morpher morphs time statements, Col 11 lines 9-10). 

Consider claim 3, Heinze discloses at least one of the one or more evidences in one of the plurality of field records is a subject evidence that is related to the subject of the documents (morphers morph statements relating to age, temperature, and blood pressure, which relate to the medical subject of the physician note, Col 10, lines 1-13).

Consider claim 4, Heinze discloses at least one of the one or more evidences in one of the plurality of field records is a supporting evidence (morphers use an HPI filter that identifies patient medical history and the events that led to the current injury, Col 10 lines 28-45). 

Consider claim 5, Heinze discloses: displaying the plurality of field records (output record displaying generated disease codes and other demographic information on an interactive graphical user interface, Col 5 lines 33-36). 

Consider claim 6, Heinze discloses displaying the plurality of field records comprises displaying the determined field content, a number of supporting evidences, and a number of negating evidences (coder review workstations displaying code results from records stored in the Master Transaction Database, which may include a data extractor module to allow retrieval of demographic, clinical information, and negated statements from physician notes, Col 7 lines 12-16, lines 22-34, as well as Col 11 lines 35-57 and Column 24 lines 35-41, Col 11 line 57). 

Consider claim 7, Heinze does not, but Bateman discloses displaying the plurality of field records (displaying records on a mobile device, Col 14 lines 64-66) comprises providing a document link for at least one of the one or more evidences in one of the plurality field records (recording an extracted value and a link to the corresponding document upon detecting a term, Col 14, lines 23-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heinze such that displaying the plurality of field records comprises providing a document link for at least one of the one or more evidences in one of the plurality of field records for reasons similar to those for claim 1.

Consider claim 8, Heinze does not, but Bateman discloses: receiving a user input regarding one of the fields for the predefined form entry (user can access records by inputting a parameter such as name, date, jurisdiction, type of document, Col 14 lines 30-40); and updating the corresponding field record with the input (user may edit or update the record, Col 14 lines 59-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heinze by receiving a user input regarding one of the fields for the predefined form entry; and updating the corresponding field record with the input for reasons similar to those for claim 1.

Consider claim 9, Heinze discloses: identifying form elements, wherein each of the form elements comprises one or more fields (identifying the provider specific field names from scanned insurance forms, Col 29 lines 27-31); and generating a plurality of form element records, wherein each of the plurality of form element records comprises one or more field records corresponding to the one or more constituent fields (generating multiple fields  to indicate status and category corresponding to each client, Col 26, lines 50-54, also Col 27 lines 7-10). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heinze et al. (6,915,254) in view of Bateman et al. (9,251,139), in further view of Perro et al. (2002/0152202).


Consider claim 10, Heinze and Bateman do not, but Perro discloses receiving a search term from a user interface (inputting a natural fanguage query (search term) from a keyboard, voice recognition system, or other input device, [0050); selecting a plurality of search phases based on the search term using a dictionary (generating contextual phrases derived from a domain specific lexicons and search engines, [0040); identifying a plurality of documents containing relevant search results using the plurality of search phases and the plurality of field records (selecting search phrases from a database index and record system to locate relevant documents, [0025], [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heinze and Bateman by receiving a search term from a user interface; selecting a plurality of search phases based on the search term using a dictionary; identifying a plurality of documents containing relevant search results using the plurality of search phases and the plurality of field records in order to increase accuracy and usability, as suggested by Perro ([0011]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                07/13/22